
	
		IV
		111th CONGRESS
		1st Session
		S. CON. RES. 11
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 21, 2009
			Referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Condemning all forms of anti-Semitism and
		  reaffirming the support of Congress for the mandate of the Special Envoy to
		  Monitor and Combat Anti-Semitism, and for other purposes.
	
	
		Whereas
			 the United States Government has consistently supported efforts to address the
			 rise in anti-Semitism through its bilateral relationships and through
			 engagement in international organizations such as the United Nations, the
			 Organization for Security and Cooperation in Europe (OSCE), and the
			 Organization of American States;
		Whereas
			 in 2004, Congress passed the Global Anti-Semitism Review Act (Public Law
			 108–332), which established an Office to Monitor and Combat Anti-Semitism,
			 headed by a Special Envoy to Monitor and Combat Anti-Semitism;
		Whereas
			 the Department of State, the Office for Democratic Institutions and Human
			 Rights of the OSCE, and others have reported that periods of Arab-Israeli
			 tension have sparked an increase in attacks against Jewish communities around
			 the world and comparisons of policies of the Government of Israel to those of
			 the Nazis and that, despite growing efforts by governments to promote Holocaust
			 remembrance, the Holocaust is frequently invoked as part of anti-Semitic
			 harassment to threaten and offend Jews;
		Whereas
			 since the commencement of Israel’s military operation in Gaza on December 27,
			 2008, a substantial increase in anti-Semitic violence, including physical and
			 verbal attacks, arson, and vandalism against synagogues, cemeteries, and
			 Holocaust memorial sites, has been reported;
		Whereas
			 among many other examples of the dramatic rise of anti-Semitism around the
			 world, over 220 anti-Semitic incidents have been reported to the Community
			 Security Trust in London since December 27, 2008, approximately eight times the
			 number recorded during the same period last year, and the main Jewish
			 association in France, Counsel Representatif des Institutions Juives de France,
			 recorded more than 100 attacks in January, including car bombs launched at
			 synagogues, a difference from 20 to 25 a month for the previous year;
		Whereas
			 interspersed with expressions of legitimate criticism of Israeli policy and
			 actions, anti-Semitic imagery and comparisons of Jews and Israel to Nazis have
			 been widespread at demonstrations in the United States, Europe, and Latin
			 America against Israel’s actions, and placards held at many demonstrations
			 across the globe have compared Israeli leaders to Nazis, accused Israel of
			 carrying out a Holocaust against Palestinians, and equated the
			 Jewish Star of David with the Nazi swastika;
		Whereas
			 in some countries, demonstrations have included chants of death to
			 Israel, expressions of support for suicide terrorism against Israeli or
			 Jewish civilians, and have been followed by violence and vandalism against
			 synagogues and Jewish institutions;
		Whereas
			 some government leaders have exemplified courage and resolve against this
			 trend, including President Nicolas Sarkozy of France, who said he
			 utterly condemned the unacceptable violence, under the pretext of this
			 conflict, against individuals, private property, and religious
			 buildings, and assured that these acts would not go
			 unpunished, Justice Minister of the Netherlands Ernst Hirsch Ballin,
			 who announced on January 14, 2009, that he would investigate allegations of
			 anti-Semitism and incitement to hatred and violence at anti-Israel
			 demonstrations, and parliamentarians who have voiced concern, such as the
			 British Parliament's All-Party Group Against Anti-Semitism, which expressed its
			 horror as a wave of anti-Semitic incidents has affected the Jewish
			 community;
		Whereas
			 despite these actions, too few government leaders in Europe, the Middle East,
			 and Latin America have taken action against the anti-Semitic environments in
			 their countries and in some cases have even promoted violence;
		Whereas
			 other leaders have made hostile pronouncements against Israel and Jews,
			 including the President of Venezuela, Hugo Chavez, who called Israel’s actions
			 a Holocaust against the Palestinian people and singled out
			 Venezuela’s Jewish community, demanding that they publicly renounce Israel’s
			 barbaric acts and in so doing implying that the Jewish community
			 is co-responsible for any actions by the Government of Israel and thus a
			 legitimate target, the leader of Hamas, Mahmoud al-Zahar, who recently called
			 for Jewish children to be attacked around the world, and the Supreme Leader of
			 Iran, Ayatollah Ali Khamenei, who vowed to confer the status of
			 martyr on anyone who dies in this holy struggle against
			 World Zionism;
		Whereas
			 incitement to violence against Jews also continues in state-run media,
			 particularly in the Middle East, where government-owned, government-sanctioned,
			 or government-controlled publishing houses publish newspapers which promulgate
			 anti-Jewish stereotypes and the myth of the Jewish blood libels in editorial
			 cartoons and articles, produce and broadcast anti-Semitic dramatic and
			 documentary series, and produce Arabic translations of anti-Semitic tracts such
			 as The Protocols of the Elders of Zion and Mein
			 Kampf;
		Whereas
			 Jewish communities face an environment in which the convergence of anti-Semitic
			 sentiment and demonization of Israel in the public debate have fostered a
			 hostile environment and a sense of insecurity in certain countries;
		Whereas
			 in response, the United States Government and other governments and
			 multilateral institutions have supported international government and civil
			 society efforts to monitor and report on anti-Semitic activities and introduce
			 preventive initiatives such as tolerance education and Holocaust Remembrance;
			 and
		Whereas
			 challenges still remain, with the governments of many countries failing to
			 implement and fund preventive efforts, accurately track and report anti-Semitic
			 crimes, and prosecute offenders: Now, therefore, be it
		
	
		That Congress—
			(1)unequivocally condemns all forms of
			 anti-Semitism and rejects attempts to rationalize anti-Jewish hatred or attacks
			 as a justifiable expression of disaffection or frustration over political
			 events in the Middle East or elsewhere;
			(2)decries the comparison of Jews to Nazis
			 perpetrating a Holocaust or genocide as a pernicious form of anti-Semitism, an
			 insult to the memory of those who perished in the Holocaust, and an affront
			 both to those who survived and the righteous gentiles who saved Jewish lives at
			 peril to their own and who fought to defeat the Nazis;
			(3)calls on leaders to speak out against
			 manifestations of anti-Semitism that have entered the public debate about the
			 Middle East;
			(4)applauds those foreign leaders who have
			 condemned anti-Semitic acts and calls on those who have yet to take firm action
			 against anti-Semitism in their countries to do so;
			(5)reaffirms its support for the mandate of
			 the Special Envoy to Monitor and Combat Anti-Semitism; and
			(6)urges the Secretary of State—
				(A)to maintain the fight against anti-Semitism
			 as a foreign policy priority of the United States and to convey the concerns of
			 the United States Government in bilateral meetings;
				(B)to continue to raise with United States
			 allies in the Middle East their failure to halt incitement to violence against
			 Jews, including through the use of government-run media;
				(C)to urge governments to promote tolerance
			 education and establish mechanisms to monitor, investigate, and punish
			 anti-Semitic crimes, including through utilization of the education, law
			 enforcement training, and civil society capacity building initiatives of the
			 Tolerance and Non-discrimination Department of the Organization for Security
			 and Cooperation in Europe (OSCE);
				(D)to swiftly appoint the Special Envoy to
			 Monitor and Combat Anti-Semitism of the Department of State;
				(E)to ensure that Department of State Annual
			 Country Reports on Human Rights and International Religious Freedom Reports
			 continue to report on incidents of anti-Semitism and the efforts of foreign
			 governments to address the problem;
				(F)to provide necessary training and tools for
			 United States embassies and missions to recognize these trends; and
				(G)to ensure that initiatives of the United
			 States Government to train law enforcement abroad incorporate tools to address
			 anti-Semitism.
				
	
		
			Passed the Senate
			 July 20, 2009.
			Nancy Erickson,
			Secretary
		
	
